 1

 2

 3

 4

 5

 6

 7

 8

 9                       UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA

11
     ZIAD EISSA MOHAMED ALY                             Case No. 1:19-cv-00453-DAD-SAB
12   ABOUKLOUB,
                                                        ORDER RE STIPULATION EXTENDING
13                  Plaintiff,                          TIME TO FILE RESPONSIVE PLEADING
                                                        AND CONTINUING SCHEDULING
14          v.                                          CONFERENCE

15   KIRSTJEN NIELSEN, et al.,                          (ECF No. 15)

16                  Defendants.

17

18         Plaintiff filed a petition for a writ of mandamus and complaint for declaratory and

19 injunctive relief on April 8, 2019. (ECF No. 1.) On April 9, 2019, the Court set a mandatory
20 scheduling conference to take place on June 25, 2019. (ECF No. 3.) On May 29, 2019, the

21 parties filed a stipulation agreeing to allow Defendants until September 20, 2019, to file a

22 responsive pleading in this matter, and requesting the Court continue the scheduling conference

23 until a date after the responsive pleading is due. (ECF No. 15.)

24 ///

25 ///

26 ///
27 ///

28 ///


                                                    1
 1 Accordingly, IT IS HEREBY ORDERED that:

 2          1.      Defendants shall file a responsive pleading on or before September 20, 2019; and

 3          2.      The scheduling conference currently set for June 25, 2019, is CONTINUED to

 4                  October 9, 2019 at 10:00 a.m. in Courtroom 9.

 5
     IT IS SO ORDERED.
 6

 7 Dated:        May 30, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
